ORDER
This case comes before us on the motion of the Bristol County Water Company to dismiss the petition for certiorari on the grounds of mootness of the issue raised on review and the filing of the Attorney General’s brief out of time. After hearing oral *431argument on April 24,1981, and considering the memoranda filed by the parties, we conclude that the issue raised by this petition has been mooted by subsequent action taken by the Commission. As a consequence, the petition is hereby dismissed and the writ of certiorari heretofore issued is hereby quashed.